Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Müller et al. (DE102015225354).
2.	Regarding claims 1 and 10, Müller teaches a method for operating a fuel cell system comprising a control unit and at least one fuel cell [0001], comprising: performance of a cycle (repeatedly measuring the current-voltage value pair since it is often subject to constant change) [0011] including: recording of an actual U/I characteristic curve of the fuel cell [0011]; comparison of the recorded actual U/I characteristic curve of the fuel cell (operating states of the respective recorded current-voltage value pair) with a target U/I characteristic curve (current-voltage reference value pair) ([0022], [0024]) stored in a memory [0010], at least within a predetermined or pre-determinable current range [0082]; and determination of a difference (difference in the electrical power) between the target U/I characteristic curve (reference value pair) and the actual U/I characteristic curve (respective current voltage value pair) within the current range [0007]; continuous or clocked (time ranges) ([0107], [0109]) repetition of the cycle until the difference reaches or exceeds a predetermined or pre-determinable difference limit value (differ by no more than a certain amount) (see claim 7); and adjustment of at least one parameter of the control unit to reduce or minimize the difference (variables are regulated by the control unit) ([0095-0096], [0075]).
3.	Müller teaches a fuel cell vehicle with a fuel cell system comprising at least one fuel cell [0001] and with a control unit designed to perform a cycle [0031].
4.	Regarding claim 2, Müller teaches the parameter adjusted in the control unit is compared with an actually measured value of this parameter of the fuel cell, and the parameter in the control unit is adjusted again if a predetermined or pre-determinable deviation is determined [0082].
5.	Regarding claim 3, Müller teaches one of the parameters of the control unit to be adjusted is a membrane resistance of the fuel cell [0088].
6.	Regarding claim 4, Müller teaches the membrane resistance of the fuel cell is determined by impedance spectroscopy and compared with values of the parameter for the membrane resistance in the control unit, and, if a predetermined or pre-determinable deviation of the parameter in the control unit is determined, it is adjusted once again [0088].
7.	Regarding claim 5, Müller teaches one of the parameters of the control unit to be adjusted is an exchange current density of the fuel cell [0095].

Müller teaches current-voltage pairs are recorded under load during the operation of the fuel cell system [0012] and supplied to a further evaluation ([0025], [0054]) or a further parameter comparison in the control unit ([0075], [0022]).
9.	Regarding claim 9, Müller teaches the adjustment of the at least one parameter only takes place if a utilization of the control unit has fallen below a predetermined or pre-determinable degree of utilization [0096].
10.	Regarding claim 6, Müller teaches current density was considered ([0109], [0095-0096]), it is inherent that one of the parameters of the control unit to be adjusted in the current-voltage relationship of Müller includes a penetration factor which is a parameter in the Butler-Volmer current density equation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Müller et al. (DE102015225354) as applied to claim 1 in view of Fekete (US4962462).
12.	Regarding claim 7, the complete discussion of Oh as applied to claim 1 is incorporated herein. However, they are silent about the limitations of claim 7.

14.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Müller with Fekete’s teachings of a fuel cell using a current load of not more than 300 amperes for the benefit of a high mode of operation of the fuel cell.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104.  The examiner can normally be reached on 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/OLATUNJI A GODO/Primary Examiner, Art Unit 1722